Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-15

IN RE MARTIN F. MCMAHON
                                                        2018 DDN 329
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 196642

BEFORE:      Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                    ORDER
                                (FILED – March 21, 2019)

       On consideration of the certified order suspending respondent’s right to
practice law in the state of Virginia for a period of sixty days; this court’s January
23, 2019, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed; the
response thereto requesting either a stay or retroactive imposition of the suspension;
the statement of Disciplinary Counsel and respondent’s reply thereto; respondent’s
D.C. Bar R. XI, §14 (g) affidavit and amended affidavit, jointly construed as meeting
the requirement of In re Goldberg, 460 A.2d 982 (D.C. 1983); it is

      ORDERED that Martin F. McMahon is hereby suspended from the practice
of law in the District of Columbia for a period of sixty days, nunc pro tunc to
November 13, 2018. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930
A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies unless one of the exceptions is established). To the extent respondent
attempts to challenge the imposition of reciprocal discipline by relitigating the
underlying findings and discipline imposed by the State of Virginia, such a challenge
is improper in reciprocal disciplinary proceedings and respondent was provided
notice of the charges and an opportunity to respond in the originating jurisdiction.
See In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal
discipline proceedings are not a forum to reargue the foreign discipline.”).


                                      PER CURIAM